 


114 HR 388 IH: Wounded Veterans Recreation Act
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 388 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Mr. Ruiz (for himself, Mr. Young of Alaska, Mr. Stewart, Mr. Jolly, Mr. Ryan of Ohio, Mr. Honda, Ms. Tsongas, Ms. Brownley of California, Mr. Israel, Mr. Benishek, Ms. Kuster, Ms. Bordallo, Mr. Conyers, Mr. Walz, Mr. Johnson of Georgia, Mr. Jones, Mr. Langevin, Mr. Cohen, Mr. Price of North Carolina, Mr. Takano, Ms. Chu of California, and Mr. Costa) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for a lifetime National Recreational Pass for any veteran with a service-connected disability, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Wounded Veterans Recreation Act. 2.National recreational passes for disabled veteransSection 805(b)(2) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(b)(2)) is amended as follows:
(1)By inserting and for the lifetime of the passholder after without charge. (2)By striking charge, to and inserting charge, to the following:.
(3)By striking any United States and inserting the following:  (A)Any United States.
(4)By inserting after residency. the following:  (B)Any veteran with a service-connected disability, as defined in section 101 of title 38, United States Code..
(5)By striking the last sentence.  